United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.U., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-2326
Issued: March 19, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 12, 2007 appellant filed a timely appeal from an August 24, 2007 decision
of the Office of Workers’ Compensation Programs, denying his claim for bilateral carpal tunnel
syndrome. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of the claim.
ISSUE
The issue is whether appellant met his burden of proof in establishing that he sustained
bilateral carpal tunnel syndrome causally related to factors of his employment.
FACTUAL HISTORY
This is the third appeal in this case.1 By decision dated December 20, 2006, the Board
affirmed an August 4, 2006 Office decision that upheld its denial of appellant’s claim for
bilateral carpal tunnel syndrome. By decision dated March 15, 2006, the Board affirmed
1

See Docket No. 06-1999 (issued December 20, 2006); Docket No. 06-328 (issued March 15, 2006).

October 21 and August 5, 2005 Office decisions that denied his claim. The facts of this case, as
set forth in the prior decisions, are incorporated herein by reference.
On May 25, 2005 appellant, then a 42-year-old medical technologist, filed an
occupational disease claim alleging that he sustained an injury to his hands caused by repetitive
tasks involving his hands and wrists such as entering data into a computer, opening bottles,
setting up specimens and reading culture plates. These tasks involved wrist bending and other
stressful hand postures. Appellant moved a 75-pound gas tank three times a week.2 He had been
performing these tasks for 11 years at the employing establishment. As the staff of medical
technologists had been reduced from seven to three, he increased use of his hands. Appellant
noted that a coworker had a claim accepted for carpal tunnel syndrome.
On June 16, 2007 appellant requested reconsideration of his claim. He submitted an
April 13, 2007 report from Dr. S. Vic Glogovac, an attending hand surgeon, who stated:
“[Appellant] feels quite strongly that his work tasks and activities were a
significant aggravation bringing on numbness, tingling and pain in his hands.
This led him to seek medical intervention and resulted in the carpal tunnel
decompressions.
According to [appellant’s] distinct history, his work3
environment was the significant aggravating factor leading to his carpal tunnel
decompressions.”
In a June 8, 2007 report, Dr. Glogovac stated that he first evaluated appellant on
May 13, 2005 for a history of nocturnal paresthesia and numbness involving both hands. In early
2004, he noted his hands going numb at work and he dropped objects. In early 2005, appellant
began to experience pain and numbness in his hands at night. When he was not working, his
hands significantly improved. Appellant was on a trip for one month and, during that time, he
experienced no hand symptoms. When he returned to work, he again experienced paresthesia at
work and at night. Appellant denied having any personal activities that caused symptoms in his
hands. Electromyographic and nerve conduction studies were “unrevealing.” Dr. Glogovac
stated:
“Exam[ination] on June 13, 2005 is indicative of carpal tunnel syndrome with
positive Phalen’s Test bilaterally at 10 seconds on the left and 15 seconds on the
right. Two-point discrimination was abnormal in both hands. He had previously
tried splinting which was not successful. We discussed surgical decompression in
a sequential fashion which was carried out. In both instances, the nerve showed
significant flattening consistent with the diagnosis of carpal tunnel syndrome
which had been made. He also showed improvement following the surgeries.
“[Appellant] stated that there were 10 people working in the lab when he came in
1993. That number went down to three and his work increased significantly.
2

On May 11, 2007 appellant advised the Office that the tanks weighed 150 pounds.

3

The word “work” was handwritten into the typed report. It is not clear who added the word “work” to the
report.

2

[Appellant] was using his hand more actively moving gas tanks weighing more
than 75 pounds three times a week. He had to use his hand in a repetitive
grasping and manipulative motion for a 14-year period previous to his
presentation.
“[Appellant] states that it was the work situation that caused him to seek medical
treatment for the numbness and tingling[,] denying other circumstances producing
the numbness and tingling. Again, it is [appellant’s] distinct history of the
significant aggravating factor which I am relying on to state to you that[,]
according to his history as given to me[,] the significant aggravating factor was
his work as noted above.”
On July 27, 2007 Sandra Gibson, appellant’s supervisor, stated that she had not observed
appellant pushing gas tanks for some time. The tanks were generally moved by two female
employees or one male employee (not appellant). Tanks were usually changed only twice a
week. There were currently seven employees who performed approximately 20,000 to 30,000
tests a year. Previously, when there were 10 employees, approximately 50,000 tests were
performed each year.
By decision dated August 24, 2007, the Office denied appellant’s claim on the grounds
that the medical evidence did not establish that his bilateral carpal tunnel syndrome was caused
or aggravated by his employment.4
LEGAL PRECEDENT
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship, generally, is rationalized medical
evidence.5 Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of

4

Subsequent to the August 24, 2007 Office decision, appellant submitted additional evidence. The Board’s
jurisdiction is limited to the evidence that was before the Office at the time it issued its final decision. See 20 C.F.R.
§ 501.2(c). The Board may not consider this evidence for the first time on appeal.
5

Michael S. Mina, 57 ECAB ___ (Docket No. 05-1763, issued February 7, 2006).

3

the relationship between the diagnosed condition and the specific employment factors identified
by the claimant.6
An award of compensation may not be based on surmise, conjecture, speculation or upon
appellant’s own belief that there is a causal relationship between his claimed injury and his
employment.7 To establish a causal relationship, appellant must submit a physician’s report in
which the physician reviews the employment factors identified by appellant as causing his
condition and, taking these factors into consideration, as well as findings upon physical
examination of appellant and his medical history, state whether the employment factors caused
or aggravated appellant’s diagnosed conditions and present medical rationale in support of his or
her opinion.8
ANALYSIS
The Board finds that appellant has failed to meet his burden of proof in establishing that
he sustained bilateral carpal tunnel syndrome causally related to factors of his employment.
On April 13, 2007 Dr. Glogovac stated that appellant believed that his work tasks caused
numbness, tingling and pain in his hands. He had to use his hands in repetitive motions for a 14year period previous to the appearance of his symptoms. Dr. Glogovac stated that, “According
to [appellant’s] distinct history, his work environment was the significant aggravating factor
leading to his carpal tunnel decompressions.” However, he did not explain, using objective
findings and medical rationale, how appellant’s carpal tunnel syndrome was caused or
aggravated by his employment. Dr. Glogovac did not describe the specific duties appellant
performed or explain how his work environment caused or contributed to the diagnosed
condition or need for surgery. Medical reports not containing adequate rationale on causal
relationship are of diminished probative value and are insufficient to meet an employee’s burden
of proof.9 Dr. Glogovac noted appellant’s strong belief of causal relation. On June 8, 2007
Dr. Glogovac stated that in early 2004 appellant experienced numbness in his hands at work and
he dropped objects. In early 2005 appellant began to experience pain and numbness in his hands
at night, as well as when he was at work. When he was not working, his hands improved.
Dr. Glogovac stated that the initial physical examination on June 13, 2005 was indicative of
carpal tunnel syndrome with a positive Phalen’s test bilaterally and abnormal two-point
discrimination, although electromyographic and nerve conduction studies were unrevealing. He
indicated that appellant’s hand surgeries revealed that the median nerve showed significant
flattening consistent with the diagnosis of carpal tunnel syndrome and appellant showed
improvement following the hand surgeries. Dr. Glogovac stated that appellant’s work increased
significantly when the lab staff was reduced from 10 to 3. However, appellant’s supervisor
stated that the number of tests performed was reduced from 50,000 a year to 20,000 or 30,000
when the staffing level decreased. Dr. Glogovac indicated that appellant moved gas tanks
6

Gary J. Watling, 52 ECAB 278 (2001); Gloria J. McPherson, 51 ECAB 441 (2000).

7

Donald W. Long, 41 ECAB 142 (1989).

8

Id.

9

Ceferino L. Gonzales, 32 ECAB 1591 (1981).

4

weighing more than 75 pounds three times a week. However, appellant’s supervisor stated that
gas tanks were moved only twice a week and he had not performed this task in some time. In
light of the description of appellant’s workload by his supervisor, the reports of Dr. Glogovac do
not appear to be based on a complete and accurate factual background regarding his work duties.
He indicated that, based on the history provided by appellant, his work was the significant
aggravating factor in the development of his bilateral carpal tunnel syndrome. However, there is
insufficient explanation as to how specific job duties caused or aggravated appellant’s bilateral
carpal tunnel syndrome. Lacking a complete and accurate factual background and sufficient
medical rationale, Dr. Glogovac’s opinion on causal relationship is of diminished probative
value. Therefore, his report is not sufficient to establish that appellant’s bilateral carpal tunnel
syndrome was causally related to his employment.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof in establishing that his
bilateral carpal tunnel syndrome is causally related to factors of his employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 24, 2007 is affirmed.
Issued: March 19, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

